NOTICE
        The text of this opinion can be corrected before the opinion is published in the
        Pacific Reporter. Readers are encouraged to bring typographical or other
        formal errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501
                                    Fax: (907) 264-0878
                             E-mail: corrections @ akcourts.us


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


BRIAN HALL,
                                                       Court of Appeals No. A-12719
                            Appellant,                Trial Court No. 3AN-14-09493 CI

                     v.
                                                                 OPINION
STATE OF ALASKA,

                            Appellee.                     No. 2649 — June 28, 2019


              Appeal from the Superior Court, Third Judicial District,
              Anchorage, Michael L. Wolverton, Judge.

              Appearances: Cynthia L. Strout, Law Office of Cynthia L.
              Strout, Anchorage, for the Appellant. Nancy R. Simel, Assistant
              Attorney General, Office of Criminal Appeals, Anchorage, and
              Jahna Lindemuth, Attorney General, Juneau, for the Appellee.

              Before: Allard, Chief Judge, and Wollenberg and Harbison,
              Judges.

              Judge ALLARD.


              In 1995, Brian Hall was convicted of first-degree murder and second-
degree murder for the shooting deaths of Mickey Dinsmore and Stanley Honeycutt. In
the years following his conviction, Hall litigated two post-conviction relief applications,
both of which were denied. Hall now seeks to litigate a third post-conviction relief
application based on what he claims is newly discovered evidence of innocence that was
not available when he litigated his previous post-conviction relief applications.
              In the proceedings below, the superior court summarily dismissed Hall’s
application under AS 12.72.020(a)(6) — the statutory provision that prohibits a
defendant from bringing an application for post-conviction relief if “a previous
application for post-conviction relief has been filed under [AS 12.72] or under the Alaska
Rules of Criminal Procedure.” On appeal, Hall argues that this statutory provision
should not apply to claims based on newly discovered evidence of innocence. For the
reasons explained here, we agree with Hall that due process precludes application of the
statutory bar on successive petitions when a defendant is raising a post-conviction relief
claim based on newly discovered evidence of innocence that was not previously
available to the defendant. However, because it is not clear whether Hall’s claim
qualifies as newly discovered evidence of innocence under AS 12.72.020(b)(2), we
conclude that a remand for litigation of this question is required.
              Accordingly, we vacate the superior court’s dismissal of Hall’s post-
conviction relief application, and we remand this case to the superior court for further
proceedings consistent with the guidance provided here.


       Factual background and prior proceedings
              Late in the evening of April 16, 1993, seventeen-year-old Brian Hall and
four of his friends drove together to a bonfire in a parking lot on Campbell Airstrip Road.
Hall had a loaded pistol with him.
              Shortly after they arrived, Hall and his friends got into a shouting match
with the occupants of another vehicle, Mickey Dinsmore and Stanley Honeycutt. A
fifteen-year-old girl, Monica Shelton, briefly acted as an intermediary between the two
vehicles. Moments later, Dinsmore and Honeycutt began to slowly drive up along the

                                           –2–                                       2649
driver’s side of Hall’s vehicle. As they did so, Dinsmore extended a beer bottle, bottom
end up, to the driver of Hall’s car, stating, “We ain’t got no beef with you; do you want
some of this?”
              Hall, who was then standing outside the passenger door of his vehicle,
testified at trial that he thought Dinsmore had a gun. Hall pulled his own gun out of his
back pocket and fired three shots over his car towards Dinsmore. One shot hit Dinsmore
on the top of the head and another shot hit Honeycutt in the mouth. Both Dinsmore and
Honeycutt died as a result of the gunshot wounds inflicted by Hall.
              Following waiver of juvenile jurisdiction, Hall was indicted on two counts
of first-degree murder. Hall’s defense at trial was self-defense. He testified that he
believed that Dinsmore had a gun because Monica Shelton had relayed to Hall and his
friends, “[Dinsmore and Honeycutt] have a gun, and they’ll shoot [you], so just leave.”
Likewise, Hall’s defense investigator claimed that Shelton had told him, in an
unrecorded interview prior to trial, that she thought she had told Hall that Dinsmore and
Honeycutt had a gun or might have a gun.1
              However, at trial Shelton maintained that she never told Hall that Dinsmore
had a gun.
              Shelton’s equivocation on whether she said anything to Hall about a gun
was discussed in the defense opening statement at trial, and again during closing
arguments. During his direct examination of Shelton, the prosecutor questioned Shelton
about her statement to the defense investigator. Shelton testified that she did not recall
making that statement, but that she may have done so. Shelton was adamant, however,
that the truth was that she had not told Hall that Honeycutt and Dinsmore had a gun.



   1
        The defense investigator did not testify at trial, but he made an offer of proof to the
trial judge.

                                            –3–                                          2649
              Hall was convicted of one count of first-degree murder for shooting
Dinsmore and one count of second-degree murder for shooting Honeycutt.
              Seventeen years after Hall was convicted, in November 2012, a defense
investigator who had been hired by Hall’s family contacted Shelton and interviewed her.
In the interview (which was recorded and transcribed), Shelton said that she was willing
to “put the record straight.” Shelton told the defense investigator that she did remember
telling Hall that there was a gun because Dinsmore and Honeycutt said they had a gun
and pointed to their glove box. She stated, “I did tell [Hall and his friends] that there was
a gun . . . and that might’ve been why [Hall] thought ‘I’m gonna shoot first.’”
              Shelton’s statement was not made under oath, and she never affirmed the
statement in an affidavit.
              A year after the recorded interview was obtained, Hall’s attorney filed a
motion for a new trial based on newly discovered evidence. The motion was later
modified and refiled as an application for post-conviction relief. This was Hall’s third
application for post-conviction relief. Hall had previously filed two applications for
post-conviction relief in 1999 and 2008, raising various ineffective assistance of counsel
claims. Both applications had been dismissed and their dismissals affirmed by this
Court.2
              The State filed a motion to dismiss the third post-conviction relief
application, arguing, inter alia, that Hall’s application was barred under AS 12.72.­
020(a)(6) because it was successive.
              The superior court agreed that the application was statutorily barred under
AS 12.72.020(a)(6), and the court dismissed the application on that basis.



   2
        Hall v. State, 2007 WL 2069546 (Alaska App. July 18, 2007) (unpublished); Hall v.
State, 2012 WL 5897312 (Alaska App. Nov. 21, 2012) (unpublished).

                                            –4–                                        2649
              This appeal followed.


       Why we conclude that the superior court erred in summarily dismissing
       Hall’s application as a successive application under AS 12.72.020(a)(6)
              A defendant’s right to seek post-conviction relief in the Alaska courts is
governed by AS 12.72. Alaska Statute 12.72.020 sets forth various limitations on a
defendant’s right to seek post-conviction relief. For example, AS 12.72.020(a)(3) and
(a)(4) set forth statutory deadlines that must be met, and AS 12.72.020(a)(6) prohibits
a defendant from bringing a claim for post-conviction relief if “a previous application for
post-conviction relief has been filed.”
              The requirement that the application must be brought within the statutory
deadline is subject to certain statutory exceptions, including an exception for claims
based on newly discovered evidence of innocence.3 To qualify for this newly discovered
evidence exception under AS 12.72.020(b)(2), the applicant must establish due diligence
in presenting the newly discovered evidence claim.4 The applicant must also show that
the newly discovered evidence (A) was not known within the applicable statutory
deadline; (B) is not cumulative to the evidence presented at trial; (C) is not impeachment
evidence; and (D) establishes by clear and convincing evidence that the applicant is
innocent.5 These requirements are similar to the requirements a defendant must meet to




   3
       See AS 12.72.020(b)(2); see also AS 12.72.020(b)(1) (setting forth two other statutory
exceptions to the statutory deadlines).
   4
       AS 12.72.020(b)(2).
   5
       AS 12.72.020(b)(2)(A)-(D).

                                           –5–                                         2649
bring a motion for a new trial based on newly discovered evidence under Alaska
Criminal Rule 33 and Salinas v. State.6
                In contrast to the statutory exceptions that exist for untimely applications,
there are no statutory exceptions to the prohibition against successive petitions. Alaska
Statute 12.72.020(a)(6) declares that “[a] claim may not be brought under AS 12.72.010
or the Alaska Rules of Criminal Procedure if a previous application for post-conviction
relief has been filed under this chapter or under the Alaska Rules of Criminal Procedure.”
The statute provides no exceptions to this seemingly absolute bar against successive
applications.
                In Grinols v. State, however, we recognized that “[t]here is a real possibility
that [this] statute may lead to fundamental unfairness.”7 We noted, for example, that
AS 12.72.020(a)(6) would seemingly bar a second or subsequent application for post-
conviction relief even in cases where new genetic testing (i.e., testing that was
unavailable when the defendant litigated the first application) would convincingly
demonstrate the defendant’s innocence.8 We also squarely held in Grinols that due
process requires an exception to the statutory bar against successive petitions for
ineffective assistance of counsel claims against the defendant’s first post-conviction




   6
        See Alaska R. Crim. P. 33; Salinas v. State, 373 P.2d 512, 514 (Alaska 1962) (holding
that a defendant seeking a new trial based on newly discovered evidence must show that (1)
the evidence was newly discovered; (2) the defendant exercised diligence in seeking to
discover the evidence; (3) the evidence is not merely cumulative or impeaching; (4) the
evidence is material to the issues involved; and (5) the evidence would probably result in an
acquittal at a new trial).
   7
       Grinols v. State, 10 P.3d 600, 616 (Alaska App. 2000).
   8
       Id. at 616.

                                             –6–                                         2649
relief attorney.9 Thus, defendants who believe that they received ineffective assistance
of counsel during the litigation of their first application for post-conviction relief must
be allowed to file a second application for post-conviction relief, notwithstanding the
plain language of AS 12.72.020(a)(6) that seemingly bars such successive petitions.10
The Alaska Supreme Court affirmed this holding in Grinols v. State.11
               Following the Grinols decision, the Alaska Legislature enacted
AS 12.72.025, setting forth a one-year statutory deadline for ineffective assistance of
counsel claims based on Grinols.12
               In Roberts v. State, we again addressed the problem that AS 12.72.­
020(a)(6) potentially presents for post-conviction relief claims that rely on newly
discovered evidence — i.e., evidence that was not available at the time the prior post­
conviction relief application was litigated. In Roberts, we noted that federal law provides
some support for interpreting AS 12.72.020(a)(6) in a less restrictive manner than its
literal wording might suggest.13 Under federal law, a prisoner who wishes to file a
“second or successive” petition for habeas corpus relief must allege certain facts, and




   9
        Id. at 618-20.
   10
        Id. at 616-17.
   11
         Grinols v. State, 74 P.3d 889, 895 (Alaska 2003) (holding that “the burden on the state
[of litigating a second or successive petition] is not enough to overcome a defendant’s right
to effective representation and the risk that that right would be violated if the defendant were
unable to challenge an attorney’s effectiveness”).
   12
       See SLA 2007, Ch. 24, § 25; see also House Finance Committee, Testimony of
Assistant Attorney General Anne Carpeneti on House Bill 90 (Apr. 24, 2007), at 1:57:09 p.m.
   13
        Roberts v. State, 164 P.3d 664, 666 (Alaska App. 2007).

                                             –7–                                          2649
must additionally obtain special permission from the appeals court.14 In addition, the
federal “abuse of the writ” doctrine dictates that a petition is only considered “second or
successive” if the petitioner raises claims that “could have been raised in the first petition
but [were] not so raised, either due to deliberate abandonment or inexcusable neglect.”15
              Many states likewise provide relief to a defendant who seeks to raise a
newly discovered evidence claim in what would otherwise qualify as a second or
successive post-conviction relief application.16 Most states provide this relief directly
through their statutes or court rules.17 At least one state has provided this relief through
case law.18

   14
        See 28 U.S.C. § 2255(h) (providing that “[a] second or successive [application] must
be certified as provided in section 2244 by a panel of the appropriate court of appeals”); 28
U.S.C. § 2244(b) (requiring, inter alia, that the applicant allege certain substantive facts, and
that the application be authorized by a three-judge panel).
   15
        Lang v. United States, 474 F.3d 348, 351-52 (6th Cir. 2007) (quoting In re Bowen,
436 F.3d 699, 704 (6th Cir. 2006)); see also James v. Walsh, 308 F.3d 162, 167 (2d Cir.
2002) (subsequent petition for writ of habeas corpus is only “second or successive” when it
raises a claim that was, or could have been, raised in an earlier petition).
   16
       See 24 C.J.S. Criminal Procedure and Rights of Accused § 2168 (May 2019 update)
(noting exceptions for successive petitions that raise ineffective assistance of counsel claims
and petitions that raise newly discovered evidence claims).
   17
       See, e.g., Ariz. R. Crim. P. 32.1(e) & 32.2(b); Fla. R. Crim. P. 3.851(d)(2) & (e)(2)(c);
Idaho Code § 19-4908; Ill. R. Crim. P. 725 § 5/122-1(f); La. Code Crim. P. 930.4 & 930.8;
Miss. R. Crim. P. § 99-39-23(6); Ohio R. Crim. P. 2953.23; Or. Rev. Stat. 14 § 138.550(3);
R.I. Gen. Laws § 10-9.1-8.
   18
        See State v. Reichel, 191 N.W.2d 826, 828 (Neb. 1971) (acknowledging exception to
statutory prohibition against successive post-conviction motions when the basis relied upon
for relief was not available at the time the prior post-conviction motion was filed); see also
State v. Ryan, 601 N.W.2d 473, 484 (Neb. 1999) (“A defendant is entitled to bring a second
proceeding for postconviction relief only if the grounds relied upon did not exist at the time
the first motion was filed.”).

                                             –8–                                           2649
              In Roberts, we speculated that AS 12.72.020(b)(6) could be interpreted in
a similar fashion to permit post-conviction relief claims that could not have been raised
in a prior application for post-conviction relief.19 We also considered that there could be
cases where the need to provide an avenue for relief is so strong that, just like in Grinols,
we would conclude that the due process clause of the Alaska Constitution requires an
exception to the seemingly absolute bar erected by AS 12.72.020(a)(6).20 However, we
ultimately concluded that we did not need to resolve these issues in Roberts because the
newly discovered evidence claim that Roberts sought to bring had already been found
to be without merit in his co-defendant’s case.21
              This is not true in the current case. Here, Hall’s claim of newly discovered
evidence has not been litigated in any other forum and the merits of his claim are
unknown. We therefore must decide the constitutional and statutory interpretation issues
that we left undecided in Roberts.
              On appeal, Hall urges us to adopt the federal abuse of the writ doctrine for
purposes of determining whether a subsequent post-conviction relief application qualifies
as a “second or successive” petition. As discussed above, under the federal abuse of the
writ doctrine, a petition for writ of habeas corpus is not considered “second or
successive” for purposes of 28 U.S.C. § 2255(h) if the petitioner can show that they
could not have raised the claim in the previous petition.22




   19
        Roberts v. State, 164 P.3d 664, 666 (Alaska App. 2007).
   20
        Id.
   21
        Id.
   22
      See Lang v. United States, 474 F.3d 348, 351-52 (6th Cir. 2007); James v. Walsh, 308
F.3d 162 (2d Cir. 2002).

                                            –9–                                        2649
              We are not convinced that such a reading is consistent with the legislative
intent behind AS 12.72.020(b)(6). As we explained in Grinols, prior to the adoption of
AS 12.72, Alaska Criminal Rule 35.1(h) barred successive applications for post-
conviction relief “unless the defendant could show good cause for failing to raise their
claim earlier.”23 Thus, Alaska law used to have a doctrine similar to the federal abuse
of the writ doctrine, and the enactment of AS 12.72.020(b)(6) suggests that the
legislature did not intend for that doctrine to continue.
              However, this means that our statute is anomalous among the state and
federal statutes that we have surveyed, which do provide for such relief.24 The question
therefore arises whether the absolute prohibition against successive petitions codified in
AS 12.72.020(b)(6) violates due process. We have already answered that question in the
affirmative in Grinols. In Grinols, we held (and the supreme court affirmed) that due
process necessitated an exception to the statutory bar for claims based on the ineffective
assistance of prior post-conviction relief counsel — claims which, by definition, could
not have been raised earlier.25 We now conclude that a similar due process exception
exists for claims of newly discovered evidence of innocence.



   23
        See Grinols v. State, 10 P.3d 600, 616 (Alaska App. 2000); see also former Alaska R.
Crim. P. 35.1(h) (pre-July 1995 version) (“Any ground finally adjudicated or not so raised,
or knowingly, voluntarily and intelligently waived in . . . [any] proceeding the applicant has
taken to secure relief may not be the basis for a subsequent application, unless the court finds
a ground for relief asserted which for sufficient reason was not asserted or was inadequately
raised in the original, supplemental, or amended application.”); SLA 1995, ch. 79, § 39.
   24
       See, e.g., 28 U.S.C. § 2255; Ariz. R. Crim. P. 32.1(e) & 32.2(b); Fla. R. Crim. P.
3.851(d)(2) & (e)(2)(c); Idaho Code § 19-4908; Ill. R. Crim. P. 725 § 5/122-1(f); La. Code
Crim. P. 930.4 & 930.8; Miss. R. Crim. P. § 99-39-23(6); Ohio R. Crim. P. 2953.23; Or. Rev.
Stat. 14 § 138.550(3); R.I. Gen. Laws § 10-9.1-8.
   25
        Grinols, 10 P.3d at 620; Grinols v. State, 74 P.3d 889, 895 (Alaska 2003).

                                            – 10 –                                        2649
              Accordingly, we hold that a defendant is entitled to bring a post-conviction
claim for relief in what would otherwise qualify as a second or successive petition if the
defendant is able to establish that the claim is based on newly discovered evidence, as
that term is defined under AS 12.72.020(b)(2). Such a holding is directly in line with the
requirements of due process under the Alaska Constitution, our prior decision in Grinols,
and the law in other state and federal jurisdictions.
              The only remaining question left to answer in this case is whether Hall is
entitled to this exception under the facts presented here. In its briefing on appeal, the
State argues that Hall has failed to establish a claim of newly discovered evidence. In
particular, the State argues that Hall has failed to show adequate diligence in obtaining
this new evidence; the State maintains that Hall inexcusably waited seventeen years
before re-interviewing Monica Shelton. The State also argues that the evidence obtained
through the recent defense interview — an unsworn recantation of Shelton’s trial
testimony — is not materially different from the evidence the defense already had at
Hall’s trial. Lastly, the State argues that Hall has failed to support his claim with the
proper affidavits and has failed to show that the newly discovered evidence would
actually result in a different outcome at trial.
              We conclude that these are arguments that should be raised in the first
instance to the superior court. Because the superior court summarily dismissed Hall’s
application under AS 12.72.020(a)(6), the parties have not had a full and fair opportunity
to litigate whether Hall’s newly discovered evidence claim falls within the due process
exception we have just articulated. Accordingly, we remand this case to the superior
court so that this litigation can occur.




                                           – 11 –                                   2649
       Conclusion
              For the reasons explained here, the superior court’s dismissal of Hall’s post-
conviction relief application is VACATED, and this case is REMANDED to the superior
court for further proceedings consistent with the guidance provided in this opinion. We
do not retain jurisdiction.




                                          – 12 –                                      2649